               Case 3:21-cv-00610-JCH Document 1 Filed 05/04/21 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT


                                  :
BOBBY WILSON,                     :                           CIVIL ACTION NO:
          Plaintiff               :
                                  :
v.                                :
                                  :
KYOCERA DOCUMENT SOLUTIONS OF NEW :
ENGLAND, INC.,                    :
          Defendant               :                           MAY 4, 2021
                                  :

                                   PETITION FOR REMOVAL

          TO THE JUDGES OF THE UNITED STATES DISTRICT COURT FOR THE

DISTRICT OF CONNECTICUT:

          Defendant Kyocera Document Solutions of New England, Inc. (“Kyocera”) respectfully

states:

          1.      On or about April 5, 2021, an action was commenced against Defendant in the

Superior Court for the Judicial District of Hartford, in the State of Connecticut, entitled Bobby

Wilson v. Kyocera Document Solutions of New England, Inc., bearing Docket No. HHD-CV21-

6140429-S, with the service of a Summons, Complaint, and Statement of Amount in Demand.

Copies of all process, pleadings and orders served upon Defendant in said action are annexed

hereto as Exhibit A.

          2.      The above-described action is one over which this Court has original jurisdiction

under the provisions of 28 U.S.C. § 1332, diversity jurisdiction.

          3.      28 U.S.C. § 1441 authorizes the removal of “any civil action brought in a State


                                                  1
              Case 3:21-cv-00610-JCH Document 1 Filed 05/04/21 Page 2 of 3




court of which the district courts of the United States have original jurisdiction.”

         4.      The Complaint alleges that Plaintiff is a resident of Connecticut.

         5.      Defendant Kyocera is incorporated and has a principal place of business in

Massachusetts.

         6.      There are no other defendants in this case.

         7.      The matter in controversy is alleged to exceed the sum or value of $75,000,

exclusive of interest and costs.

         8.      Defendant received the initial proceedings setting forth the claim for relief upon

which this action is based on April 5, 2021, and therefore this Petition for Removal is filed with

this Court within thirty (30) days of such receipt, as computed under Fed. R. Civ. P. 6(a).

         WHEREFORE, Defendant respectfully requests that the above action, now pending in

the Superior Court, State of Connecticut, in the Judicial District of Hartford, be removed to this

Court.

                                               DEFENDANT,
                                               KYOCERA DOCUMENT SOLUTIONS OF NEW
                                               ENGLAND, INC.,


                                           By: /s/ Tanya A. Bovée
                                              Tanya A. Bovée (ct24252)
                                              tanya.bovee@jacksonlewis.com
                                              Jackson Lewis P.C.
                                              90 State House Square, 8th Floor
                                              Hartford, CT 06103
                                              P: (860) 522-0404
                                              F: (860) 247-1330




                                                  2
          Case 3:21-cv-00610-JCH Document 1 Filed 05/04/21 Page 3 of 3




                             CERTIFICATION OF SERVICE

       I hereby certify that on May 4, 2021, a copy of foregoing was served by electronic mail,

on all counsel of record:

                                    Michael J. Reilly
                                    Cicchiello & Cicchiello, LLP
                                    364 Franklin Avenue
                                    Hartford, CT 06114
                                    mreilly@cicchielloesq.com


                                                      /s/ Tanya A. Bovée
                                                      Tanya A. Bovée
                                    4812-2224-3301, v. 1




                                                 3
